
	
		I
		111th CONGRESS
		1st Session
		H. R. 4040
		IN THE HOUSE OF REPRESENTATIVES
		
			November 6, 2009
			Mr. Farr introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To redesignate the Monterey Ranger District of Los Padres
		  National Forest in the State of California as the Big Sur Management Unit, to
		  transfer certain Bureau of Land Management land for inclusion in the management
		  unit, to adjust the boundaries of the Ventana and Silver Peak Wilderness Areas,
		  to designate segments of Arroyo Seco River, Big Creek, Carmel River, San
		  Antonio River, San Carpoforo Creek, and their tributaries as components of the
		  National Wild and Scenic Rivers System, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Big Sur Forest Service
			 Management Unit Act of 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Big Sur Management Unit
					Sec. 101. Establishment of Big Sur Management Unit, Los Padres
				National Forest.
					Sec. 102. Boundary delineation.
					Sec. 103. Use of Brazil Ranch.
					Sec. 104. Fire management and related activities in Big Sur
				Management Unit.
					Title II—Wilderness Area Adjustments
					Sec. 201. Findings and maps.
					Sec. 202. Adjustments to boundaries of Ventana Wilderness Area,
				California.
					Sec. 203. Adjustments to boundaries of Silver Peak Wilderness
				Area, California.
					Sec. 204. Wilderness fire management and related
				activities.
					Sec. 205. Repeal of Ventana land exchange
				authority.
					Title III—Wild and Scenic River and National Recreational Trail
				Designations
					Sec. 301. Wild and scenic river designations, Big Sur,
				California.
					Sec. 302. Designation of Arroyo Seco-Indians Road as national
				recreational trail.
					Title IV—Botanical Area
					Sec. 401. Jeff Norman Botanical Area.
				
			IBig
			 Sur Management Unit
			101.Establishment
			 of Big Sur Management Unit, Los Padres National Forest
				(a)EstablishmentThere is hereby established the Big Sur
			 Management Unit of Los Padres National Forest in the State of California, which
			 shall replace the Monterey Ranger District of such National Forest.
				(b)AdministrationThe Big Sur Management Unit shall be
			 administered as part of Los Padres National Forest, except that the Secretary
			 of Agriculture shall provide a separate line in the budget of Los Padres
			 National Forest for the Management Unit to allow the Management Unit to receive
			 funding to conduct activities and projects to meet its primary management
			 emphasis. The establishment of the Management Unit does not require amendment
			 of the land and resource management plan for Los Padres National Forest until
			 the next regularly scheduled revision of the plan.
				(c)Management
			 emphasisThe Big Sur Management Unit shall be managed in a manner
			 consistent with the land and resource management plan for Los Padres National
			 Forest, with primary management emphasis given to—
					(1)the protection of
			 the scenic and natural values of the Big Sur coast and the Northern Santa Lucia
			 Mountains;
					(2)fish, wildlife,
			 and native plant conservation; and
					(3)public
			 recreation.
					102.Boundary
			 delineation
				(a)BoundariesThe boundaries of the Big Sur Management
			 Unit are as depicted on the map entitled Big Sur Management Unit, Los
			 Padres National Forest December 2009, which map shall be on file and
			 available for public inspection in the Office of the Chief of the Forest
			 Service.
				(b)Transfer of
			 Bureau of Land Management landThe Secretary of the Interior shall
			 transfer to the administrative jurisdiction of the Secretary of the
			 Agriculture, for inclusion in the Big Sur Management Unit, all public lands
			 administered by the Bureau of Land Management within the boundaries of the Big
			 Sur Management Unit, as delineated on the map referred to in subsection
			 (a).
				(c)Effect of
			 transfer on existing permitsIn the case of any permit or other land use
			 authorization in effect, as of the transfer date under subsection (b), for any
			 of the land transferred pursuant to such subsection, the Secretary of
			 Agriculture shall administer the permit or other land use authorization
			 according to the terms of the permit or other land use authorization. Upon
			 expiration of such a permit or authorization, the Secretary of Agriculture may
			 reauthorize the use covered by the permit or authorization under authorities
			 available to the Secretary on such terms and conditions as the Secretary
			 considers in the public interest.
				(d)Relation to Land
			 and Water Conservation Fund ActFor purposes of section 7 of the Land and
			 Water Conservation Fund Act of 1965 (16 U.S.C. 460l–9), the boundaries of Los
			 Padres National Forest, as modified by this section, shall be considered to be
			 boundaries of Los Padres National Forest, as of January 1, 1965.
				103.Use of Brazil
			 Ranch
				(a)Cooperative
			 AuthoritiesThe Secretary of
			 Agriculture may lease or issue permits for the use of all or a part of the Big
			 Sur coastal property known as the Brazil Ranch, which was acquired by the
			 Secretary in 2000, to any person on such terms and conditions as the Secretary
			 considers to be in the public interest.
				(b)ConsiderationThe Secretary of Agriculture may accept
			 consideration for a lease or permit under subsection (a) in the form of either
			 of the following, or a combination thereof:
					(1)Construction, maintenance, and repair of
			 structures of, roads on, or improvements to, the Brazil Ranch.
					(2)Cash.
					(c)Disposition of
			 ReceiptsAny amounts received as consideration for a lease or
			 permit under subsection (a) shall be deposited into the fund established under
			 Public Law 90–171 (commonly known as the Sisk Act; 16 U.S.C. 484a).
				(d)Use of
			 ReceiptsThe amounts
			 deposited under subsection (c) shall be available to the Secretary of
			 Agriculture, until expended and without further appropriation, for expenditure
			 for the preservation, restoration, operation, maintenance, interpretation, and
			 similar activities related to the Brazil Ranch, which may include establishment
			 of an environmental center, and the management of the Big Sur Management Unit.
			 Such amounts shall not be subject to transfer or reprogramming for wildland
			 fire management or any other emergency purposes.
				104.Fire management
			 and related activities in Big Sur Management Unit
				(a)Fire management
			 area in the wildland urban interfaceThe Big Sur Management Unit
			 is hereby designated a Wildland Urban Interface Special Study Area. The
			 Secretary of Agriculture shall make use of existing authority and resources to
			 pioneer and demonstrate innovative fire pre-suppression methods that are
			 consistent with public safety and wilderness values.
				(b)Development of
			 local fire management planNot later than one year after the date
			 of enactment of this Act, the Secretary of Agriculture shall create a fire
			 management plan that applies to the lands designated as the Big Sur Management
			 Unit, and update that plan annually. This fire management plan shall be created
			 in compliance with the National Environmental Policy Act of 1969.
				(c)AdministrationConsistent
			 with subsection (a) and other applicable Federal law, to ensure a timely and
			 efficient response to fire emergencies in the Big Sur Management Unit, the
			 Secretary of Agriculture shall—
					(1)not later than one
			 year after the date of enactment of this Act, establish agency approval
			 procedures (including appropriate delegations of authority to the Forest
			 Supervisor, District Ranger, or other agency officials) for responding to fire
			 emergencies; and
					(2)enter into
			 agreements with appropriate State or local firefighting agencies.
					IIWilderness Area
			 Adjustments
			201.Findings and
			 maps
				(a)FindingsCongress finds that certain minor
			 adjustments to the boundaries of the additions to the Ventana and Silver Peak
			 Wilderness Areas made by section 2 of the Big Sur Wilderness and Conservation
			 Act of 2002 (Public Law 107–370) will promote more effective management of
			 wilderness and National Forest resources.
				(b)Revised
			 mapsNot later than one year
			 after the date of the enactment of this Act, the Secretary of Agriculture shall
			 prepare and make available for public inspection in the Office of the Chief of
			 the Forest Service amended maps effecting the changes to wilderness boundaries
			 of the Ventana and Silver Peak Wilderness Areas made by this title.
				202.Adjustments to
			 boundaries of Ventana Wilderness Area, California
				(a)ExclusionsThe additions made to the Ventana
			 Wilderness Area by section 2(a) of the Big Sur Wilderness and Conservation Act
			 of 2002 (Public Law 107–370; 16 U.S.C. 1132 note; 116 Stat. 3071) are modified
			 as follows:
					(1)The San Antonio Addition is modified to
			 exclude portions of the Merle Ranch in sections 26 and 35 of township 21 south,
			 range 5 east, which consists of approximately 145 acres as generally depicted
			 on the map entitled Merle Ranch Exclusion and dated May 29,
			 2008.
					(2)The Bear Canyon Addition is modified to
			 exclude the Santa Lucia Memorial Park Campground in section 7 of township 21
			 south, range 5 east, and to allow for a 300-foot buffer around the perimeter of
			 the campground, which consists of approximately 23.917 acres as generally
			 depicted on the map entitled Bear Canyon PWA and dated March 14,
			 2007.
					(3)The Bear Canyon Addition is modified to
			 exclude the Santa Lucia Trailhead in section 7 of township 21 south, 5 east,
			 and to allow for a 300-foot buffer around the perimeter of the trailhead
			 parking area, which consists of approximately 6.458 acres as generally depicted
			 on the map referred to in paragraph (2).
					(4)The Chalk Peak Addition is modified to
			 impose a non-wilderness buffer for roads of 100 feet from the edge of the
			 road.
					(5)The Little Sur Addition is modified to
			 exclude a portion of section 12 of township 19 south, range 1 east, which
			 consists of approximately 14 acres as generally depicted on a map entitled
			 Little Sur Additions Boundary Adjustment and dated February 1,
			 2009.
					(b)Additions
					(1)In
			 generalThe lands described
			 in paragraph (2) are hereby designated as wilderness and, therefore, as
			 components of the National Wilderness Preservation System and are hereby
			 incorporated in and shall be deemed to be a part of the Ventana Wilderness
			 designated by Public Law 91–58 (16 U.S.C. 1132 note; 83 Stat. 101).
					(2)Covered
			 landParagraph (1) applies with respect to the following:
						(A)Certain lands
			 comprising approximately 1,515 acres, as generally depicted on a map entitled
			 Horse Canyon Proposed Wilderness Addition to the Ventana
			 Wilderness and dated March 17, 2008.
						(B)Certain lands
			 comprising approximately 772 acres, as generally depicted on a map entitled
			 Horse Pasture Proposed Wilderness Addition and dated May 20,
			 2008.
						(c)Repeater
			 siteWithin the Ventana
			 Wilderness, the Secretary of Agriculture may use helicopter access to construct
			 and maintain a Forest Service telecommunications repeater site in the immediate
			 vicinity of Pinyon Peak, in compliance with a Forest Service approved
			 communications site plan, for the sole purpose of improving Forest Service
			 communications for safety, health, and emergency services.
				203.Adjustments to
			 boundaries of Silver Peak Wilderness Area, California
				(a)ExclusionsThe additions made to the Silver Peak
			 Wilderness Area by section 2(b) of the Big Sur Wilderness and Conservation Act
			 of 2002 (Public Law 107–370; 16 U.S.C. 1132 note; 116 Stat. 3072) are modified
			 as follows:
					(1)The San Carpoforo Addition is modified to
			 exclude the Lottie Potero Campsite in section 18 of township 24 south, range 7
			 east, and to allow for a 300-foot non-wilderness buffer around the perimeter of
			 the campsite, which consists of approximately 6.458 acres as generally depicted
			 on the map titled San Carpoforo PWA and dated March 14,
			 2007.
					(2)The Willow Creek Addition is modified to
			 exclude the Miguel Campsite and access road in section 14 of township 23 south,
			 range 5 east, to allow a 300-foot buffer of non-wilderness around the perimeter
			 of the campsite, and to provide the access road to Miguel Campsite with a
			 non-wilderness buffer of 100 feet from the edge of the road, which consists of
			 approximately 12.701 acres as generally depicted on the map titled
			 Willow Creek PWA and dated March 14, 2007.
					(3)The Willow Creek addition is modified to
			 exclude the Sycamore Campsite in section 28 of township 23 south, range 5 east,
			 to allow a 300-foot buffer of non-wilderness buffer around the perimeter of the
			 campsite, and to provide Forest Road 23S10J and the access road to Sycamore
			 Campsite with a non-wilderness buffer of 100 feet from the edge of the road,
			 which consists of approximately 23.580 acres as generally depicted on the map
			 titled Silver Peak Wilderness Proposed Boundary Adjustment and
			 dated October 9, 2007.
					(b)AdditionsCertain lands comprising approximately 42.7
			 acres, as generally depicted on a map entitled Alder Creek Proposed
			 Wilderness Addition to the Silver Peak Wilderness and dated March 17,
			 2008, are hereby designated as wilderness and, therefore, as a component of the
			 National Wilderness Preservation System and are hereby incorporated in and
			 shall be deemed to be a part of the Silver Peak Wilderness Area designated by
			 section 2(7) of Public Law 102–301 (16 U.S.C. 1132 note; 106 Stat. 243).
				204.Wilderness fire
			 management and related activities
				(a)In
			 generalThe Secretary of Agriculture may take such measures in a
			 wilderness area or wilderness addition designated by this title as are
			 necessary for the control of fire, insects, and diseases in accordance with
			 section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and House Report
			 98–40 of the 98th Congress.
				(b)Funding
			 prioritiesNothing in this Act limits funding for fire and fuels
			 management in the Ventana and Silver Peak Wilderness Areas and wilderness
			 additions designated by this title.
				205.Repeal of
			 Ventana land exchange authoritySection 2 of Public Law 101–539 (16 U.S.C.
			 1132 note; 104 Stat. 2377) is repealed.
			IIIWild and Scenic
			 River and National Recreational Trail Designations
			301.Wild and scenic
			 river designations, Big Sur, California
				(a)Legal effect of
			 designationsFor purposes of
			 the Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.), the rivers and land
			 adjacent thereto described in this section in the State of California are
			 designated as components of the national wild and scenic rivers system and
			 shall be administered by the Secretary of Agriculture in accordance with such
			 Act.
				(b)Arroyo seco
			 river, californiaThe following segments of the Arroyo Seco River
			 and its tributaries are designated as follows:
					(1)The 3.68-mile
			 segment of the Arroyo Seco River from the source of the Arroyo Seco River to
			 the Ventana Wilderness boundary, as a wild river.
					(2)The .5-mile
			 segment of the Arroyo Seco River from the Ventana Wilderness boundary to the
			 confluence with Roosevelt Creek, as a recreational river.
					(3)The 1.69-mile
			 segment of the Arroyo Seco River from the confluence with Roosevelt Creek to
			 the confluence with the unnamed tributary in section 1 of township 20 south,
			 range 5 east, as a scenic river.
					(4)The 8.68-mile
			 segment of the Arroyo Seco River from the confluence with the unnamed tributary
			 referred to in paragraph (3) to the Ventana Wilderness boundary upstream of the
			 confluence with Tassajara Creek, as a wild river.
					(5)The 2.13 mile
			 segment of the Arroyo Seco River from the Ventana Wilderness boundary upstream
			 of the confluence with Tassajara Creek to the confluence with Rocky Creek, as a
			 scenic river.
					(6)The 2.53-mile
			 segment of the Arroyo Seco River from the confluence with Rocky Creek to the
			 Los Padres National Forest boundary, as a recreational river.
					(7)The 6.5-mile segment of Tassajara Creek
			 from its source to the Ventana Wilderness boundary upstream of Tassajara Hot
			 Springs, as a wild river.
					(8)The 1-mile segment
			 of Tassajara Creek from the Ventana Wilderness boundary upstream of Tassajara
			 Hot Springs to the Ventana Wilderness boundary downstream of Tassajara Hot
			 Springs, as a recreational river.
					(9)The 3.5-mile
			 segment of Tassajara Creek from the Tassajara Hot Springs property boundary to
			 the confluence with the Arroyo Seco River, as a wild river.
					(10)The 1.2-mile
			 segment of Church Creek from its source to the confluence of the unnamed
			 tributary flowing in from the north in section 13 of township 19 south, range 3
			 east, as a wild river.
					(11)The 1-mile
			 segment of Church Creek from the unnamed tributary referred to in paragraph
			 (10) to the confluence with the unnamed tributary flowing in from the east in
			 section 24 of township 19 south, range 3 east, as a recreational river.
					(12)The 2.36-mile
			 segment of Church Creek from the confluence with the unnamed tributary referred
			 to in paragraph (11) to the confluence with Tassajara Creek, as a wild
			 river.
					(c)Big creek,
			 californiaThe following
			 segments of Big Creek and its tributaries are designated as follows:
					(1)The 4.9-mile
			 segment of Big Creek from its source to .10 miles upstream of the hot springs,
			 as a wild river.
					(2)The .87-mile
			 segment of Big Creek from .10 miles upstream of the hot springs to the
			 confluence with Devils Canyon Creek, as a scenic river.
					(3)The .71-mile
			 segment of Big Creek from the confluence with Devils Canyon Creek to the
			 confluence with the Pacific Ocean, as a recreational river.
					(4)The 3.89-mile
			 segment of the North Fork Big Creek from its source to the confluence with Big
			 Creek, as a wild river.
					(5)The 2.89-mile segment of the North Fork
			 Devils Canyon Creek from its source to the Ventana Wilderness boundary in
			 section 30 of township 21 south, range 3 east, as a wild river.
					(6)The 1.56-mile
			 segment of the North Fork Devils Canyon Creek from the Ventana Wilderness
			 boundary in section 30 of township 21 south, range 3 east, to the confluence
			 with Big Creek, as a recreational river.
					(7)The 4.82-mile
			 segment of the Middle Fork Devils Canyon Creek from its source to the
			 confluence with the North Fork Devils Canyon Creek, as a wild river.
					(8)The 3.99-mile
			 segment of the South Fork Devils Canyon Creek from its source to the confluence
			 with the Middle Fork Devils Canyon Creek, as a wild river.
					(d)Carmel river,
			 californiaThe 10.9-mile
			 segment of the Carmel River from its source in Pine Valley to the Los Padres
			 National Forest boundary is designated as a wild river.
				(e)San antonio
			 river, californiaThe
			 following segments of the San Antonio River and its tributaries are designated
			 as follows:
					(1)The 7.6-mile
			 segment of the San Antonio River from its source to the Ventana Wilderness
			 boundary, as a wild river.
					(2)The 1-mile segment
			 of the San Antonio River from the Ventana Wilderness boundary to the Los Padres
			 National Forest boundary, as a scenic river.
					(3)The 1.15-mile segment of the North Fork San
			 Antonio River from its source to the Ventana Wilderness boundary in section 18
			 of township 21 south, range 5 east, as a wild river.
					(4)The 1.32-mile
			 segment of the North Fork San Antonio River from the Ventana Wilderness
			 boundary to the point where the North Fork leaves the Milpitas (Indians) Road
			 in section 17 of township 21 south, range 5 east, as a recreational
			 river.
					(5)The .32-mile segment of Rattlesnake Creek
			 from the Los Padres National Forest boundary to the confluence with the North
			 Fork San Antonio River, as a wild river.
					(6)The 1.25-mile
			 segment of the unnamed tributary near Indians Ranch from the pond dam to the
			 confluence with the North Fork San Antonio River, as a recreational
			 river.
					(7)The 3.51-mile segment of the unnamed
			 tributary from its source west of Junipero Serra Peak in section 33 of township
			 20 south, range 5 east, to .25 miles upstream of the Milpitas (Indians) Road,
			 as a wild river.
					(8)The .64-mile
			 segment of the unnamed tributary from .25 miles upstream of the Milpitas
			 (Indians) Road to the confluence with the North Fork San Antonio River, as a
			 scenic river.
					(9)The 4.25-mile segment of the North Fork San
			 Antonio River from the Milpitas (Indians) road to the confluence with the San
			 Antonio River, as a scenic river.
					(f)San carpoforo
			 creek, californiaThe 1-mile segment of San Carpoforo Creek from
			 the Los Padres National Forest boundary to the confluence with the Pacific
			 Ocean is designated as a recreational river.
				302.Designation of
			 Arroyo Seco-Indians Road as national recreational trail
				(a)DesignationForest Service road 19S09 in the Los Padres
			 National Forest in Monterey County, California, from Escondido Camp to Horse
			 Bridge is designated as a national recreation trail pursuant to section 4 of
			 the National Trails System Act (16 U.S.C. 1243) and shall be known as the
			 Arroyo Seco-Indians Trail.
				(b)Authorized use
			 of trailPublic use of the
			 Arroyo Seco-Indians Trail is limited to non-motorized uses.
				IVBotanical
			 Area
			401.Jeff Norman
			 Botanical Area
				(a)DesignationIn order to protect and interpret to the
			 public an area within the Los Padres National Forest, California, containing
			 unique plant species and unique plant communities that are significant in their
			 occurrence, variety, and location, certain lands in the National Forest,
			 comprising approximately 65 acres, as generally depicted on a map entitled
			 Jeff Norman Botanical Area Proposed and dated March 3, 2008,
			 which shall be known as the Jeff Norman Botanical Area.
				(b)Map and
			 descriptionAs soon as
			 practicable after the date of the enactment of this Act, the Secretary of
			 Agriculture shall file a map and a legal description of the Jeff Norman
			 Botanical Area with the Committee on Natural Resources and Committee on
			 Agriculture of the House of Representatives and the Committee on Agriculture,
			 Nutrition, and Forestry of the Senate. The map and legal description shall have
			 the same force and effect as if included in this Act, except that correction of
			 clerical and typographical errors in such legal description and map may be
			 made. The map and legal description shall be on file and available for public
			 inspection in the Office of the Chief of the Forest Service.
				(c)AdministrationThe
			 Secretary of Agriculture shall administer the Jeff Norman Botanical Area in
			 accordance with the laws, rules and regulations applicable to the National
			 Forest System in such manner as will best further the purposes of this section,
			 as set forth in subsection (a).
				
